Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “if the torso bar is a single member” and “if the torso bar includes first and second portions”. It is unclear as to whether or not these limitations are required by the claim which renders the claim indefinite.
Claim 5 recites the limitation “if the torso bar is a single member” and “if the torso bar includes first and second portions”. It is unclear as to whether or not these limitations are required by the claim, which renders the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tankersley (5,275,426).
Consider Claim 1, Tankersley discloses an ambulatory aid comprising: a frame (12) having first and second side frame portions (48) disposed in spaced, parallel relation with one another in an operative position, the first and second side frame portions secured together by a front frame portion (34); and a torso bar (14) spaced rearwardly of the front frame portion, the torso bar configured for engagement with a torso of an associated user (16).
Consider Claim 2, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the torso bar (14) (i) is either a single member extending between the side frame portions or (ii) includes first and second portions having first ends joined with the first and second side frame portions, respectively, and second terminal ends disposed in spaced relation.
Consider Claim 3, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein (i) if the torso bar (14) is a single member, the torso bar is removably mounted to the first and second side frame portions  (at 56), and (ii) if the torso bar includes first and second portions, then the first end of the torso bar first portion is removably joined with the first side frame portion, or the first ends of the torso bar first and second portions are removably joined with the first and second side frame portions, respectively.
Consider Claim 4, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the torso bar (14) has either (i) a linear or (ii) curved configuration between first and seconds thereof.
Consider Claim 5, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein (i) if the torso bar (14) is a single member, the torso bar is pivotally mounted (at 56) to the first side frame portion, and (ii) if the torso bar includes first and second portions, then a first end of the first torso bar portion is pivotally mounted to the first side frame portion, or both first ends of the first and second torso bar portions are pivotally mounted to the first and second side frame portions, respectively.
Consider Claim 6, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the torso bar (14) includes an anterior portion and a posterior portion configured to engage anterior and posterior torso regions of an associated user (Fig. 1 and Fig. 2).
Consider Claim 7, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the posterior portion is movable relative to the anterior portion (flexible).
Consider Claim 8, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the torso bar (14) includes first and second portions (left and right sides) that (i) are either aligned in the same horizontal plane or in different horizontal planes, or (ii) have different lengths.
Consider Claim 9, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the torso bar (14) is mounted via an adjustable mounting assembly (44, 48) to alter the torso bar vertically or in a fore/aft direction relative to the frame.
Consider Claim 10, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the walker includes first and second wheels (40) to facilitate movement.
Consider Claim 11, Tankersley discloses all the features of the claimed invention, as described above, and further discloses comprising (i) a third wheel (40) or (ii) third and fourth wheels.
Consider Claim 13, Tankersley discloses all the features of the claimed invention, as described above, and further discloses comprising a belt (86) that is configured to secure the associated user against the torso bar.
Consider Claim 14, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein torso bar (14) includes first and second portions (left and right sides), and each torso portion includes an anterior portion and a posterior portion configured to engage anterior and posterior torso regions of an associated user.
Consider Claim 15, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the anterior and posterior portions of at least one of the first and second torso portions are adjustable (via 86) relative to one another.
Consider Claim 16, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein at least one of the first and second torso bar portions is adjustable (at 62, 64) relative to the first and second side frame portions, respectively.
Consider Claim 17, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the torso bar (14) includes first and second portions (left and right sides) that are each pivotally connected (via 100) to a respective side frame portion with a hinge that allows movement about one of a vertical axis or a horizontal axis.
Consider Claim 18, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the first and second side portions are each configured to support a portion of an upper extremity of an associated user (at 56).
Consider Claim 19, Tankersley discloses a torso bar (14) for an associated walker where the associated walker includes a frame (12) having first and second side frame portions disposed in spaced, parallel relation with one another in an operative position, the first and second side frame portions secured together by a front frame portion (34), the torso bar comprising: a torso bar having first and second ends (100) spaced from one another, the first end of the torso bar configured for mounting on the associated first side frame portion (at 56) of the associated walker at a location rearwardly of the front frame portion, the torso bar configured for engagement with a torso of an associated user (16).
Consider Claim 20, Tankersley discloses all the features of the claimed invention, as described above, and further discloses wherein the torso bar includes first and second portions (left and right sides), each portion configured for mounting on the associated first side frame portion and second side frame portion, respectively, of the associated walker.
Consider Claim 21, Tankersley discloses all the features of the claimed invention, as described above, and further discloses comprising a belt (86) for urging the associated user toward the torso bar when the torso bar and belt are mounted to the associated walker.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tankersley (5,275,426) in view of Flaherty (2006/0206167).
Consider Claim 12, Tankersley discloses all the features of the claimed invention, as described above, but does not disclose further comprising an auditory cue mechanism that provides an audible signal to the associated user.
Flaherty discloses auditory cue mechanism that provides an audible signal to the associated user (Para 0033, 0045).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Tankersley by further comprising an auditory cue, as disclosed by Flaherty in order to alert the user of an unsafe position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618